Title: John Adams to John Quincy Adams, 6 June 1784
From: Adams, John
To: Adams, John Quincy




post 6 June 1784



A young Gentleman of 17, must not talk of low Spirits for Small disappointments. He must reconcile his Mind to them. He will meet with many. My Friend Dr. Warren often told me, I was the most uniformly lucky Man, he ever knew, and indeed I must acknowledge, I have been often fortunate, both before and Since his Compliment. Notwithstanding which my Life has been a Series of dissappointments, chequered with only now and then a Ray of good Luck, and this rather for the Public than myself.
If you Still find a difficulty to get a Look at the British orators dont distress yourself, but return. You may embark with the Books for Rotterdam or come by the Way of Harwich as you please. If Mr. Smith cannot come with the Ladies, you must go over again when they arrive. Get the Books on their Way at all Events.
I Should think that Mr. Copeley Mr. West, Mr. Oswald or Mr. Stockdale might ask a Member to let you make Use of his Name, or I Suppose that for a Guinea to the Door Keeper he would admit you, but I would not advise you to go alone.
Desire Mr. Copeley to get a Frame made for my Picture and do you give him the Money. He will tell you how much and give you a Receipt. The Frame should be made, to take to Pieces, so that it may be removed to the Hague or to Boston, in time. Thus this Piece of Vanity will be finished. May it be the last.
The Sooner you come here the better. I will immediately introduce you to the foreign Ministers, and all the Principal People, and you will find yourself very well here. Your Studies can be no where So well prosecuted. I would have you finish Suetonius and begin Ovid. I am now Sorry I interrupted your Career, but it will do you no harm. A Change of Air and Diet and an Increase of Exercise, are very usefull sometimes. Besides you have now Seen England in its Bloom and Verdure. I will take the Dutch Gazettes and We will learn together the Language, which I find may easily be done. Dont fatigue yourself in travelling. Keep your Mind easy and your Body cool, your Spirits chearfull and your humour gay. Let nothing frett you, or grieve you but your own faults which I hope will be few. Nothing Should distress Us in this World but our own Blunders. Hardly any Man that ever existed, met with more Vexations than I have, and although I have not been always able to observe my Maxim, I have often found an Advantage in it. So I recommend it to you in its Utmost Extent. Have a Care of Mistakes. Be Sure you do your own Duty; fill your own Sphere: and then leave the Rest.
I cant be quite reconciled to your coming off, without one look at the Commons. Beg Mr. Vaughan, Mr. any Body to go with you, and if no other Way will do give Money to the Door Keeper. Dr. Jebb, perhaps would oblige you, or Mr. Jennings so far as to ask this favour of some Member. Talents at Negotiation much inferiour to yours, I should think might carry such a Point.
